Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-15 are objected to because of the following informalities:  Claim 1 line 2, Claim 11 line 3, and claim 15 line 12 all contain an extraneous “;” punctuation mark which appears to be a typographical error.  Appropriate correction is required.
All claims not specifically addressed are objected to due to their dependence on an objected to claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 is a “use” claim. See MPEP 2173.05(q).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected under 112(b) because it is not directed to at least one of the four categories of patent eligible subject matter because it is a “use” claim. See MPEP 2173.05(q).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 52-68% SiO2, and the claim also recites 52-62wt% SiO2, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 12 to 30 wt% Al2O3, and the claim also recites 12 to 16 wt% Al2O3 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 0 to 25 wt% CaO, and the claim also recites 16 to 25 wt% CaO, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 0 to 12 wt% MgO, and the claim also recites 0 to 5 wt% MgO, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 0 to 10 wt% B2O3, and the claim also recites 0 to 2 wt% B2O3, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 0 to 10 wt% B2O3, and the claim also recites 0 to 2 wt% B2O3 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “the first batch material comprises fibers”, and the claim also recites “notably wherein the fibers comprise an organic coating) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “the batch materials comprise recycled portions of the mineral wool insulation product”, and the claim also recites “notably selected from edge trim and scrap”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation 52-68% SiO2, and the claim also recites 52-62wt% SiO2, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation 12 to 30 wt% Al2O3, and the claim also recites 12 to 16 wt% Al2O3 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation 0 to 25 wt% CaO, and the claim also recites 16 to 25 wt% CaO, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation 0 to 12 wt% MgO, and the claim also recites 0 to 5 wt% MgO, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation 0 to 10 wt% B2O3, and the claim also recites 0 to 2 wt% B2O3, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Regarding Claim 1, the claimed subject matter is indefinite because it is unclear how a person having ordinary skill in the arts would execute the method of Claim 1 to achieve the product of Claim 1. The method steps allow for the first (and only claimed) batch material which produces the mineral wool fibers to include no CaO, no MgO, no Na2O, and no K2O; however, the resulting mineral wool fibers necessarily include at least an amount of CaO or MgO and at least an amount of Na2O, or K2O. As such, it would be unclear to a skilled artisan how execution of the method steps using batch materials within the claimed range can result in a final product containing constituents not present in the batch material.   The claimed final product material must have a positive value amount of CaO and MgO, while the input material may have zero CaO and/or MgO.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 25, 27-28, 30, 34, and 36-40 of U.S. Patent No. 11192819. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of claim 1 of the instant application is substantially similar in scope to the method of claim 1 of the ‘819 patent, and the dependent claims of the instant application appear substantially similar in scope to the dependent claims of the ‘819 patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 9-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US6698245, hereinafter referred to as Christensen).
Regarding claim 1, Christensen discloses a method of making mineral wool fibers comprising (see Christensen at Col 1. lines 1-3, disclosing methods of making man-made vitreous fibers (MMVF) and in particular to the manufacture of rock fibers. Examiner notes that rock fibers and mineral wool fibers are synonymous): 30 to 55 wt% SiO2 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 43.1 wt% SiO2), and 10 to 30 wt% Al2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 17.3 wt% Al2O3), and 4 to 14 wt% total iron expressed as Fe2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 7.8 wt% FeO, which examiner notes is a notation for total iron and includes Fe2O3), and either a) 20 to 35 wt% of the combinatino of CaO and MgO; and less than 8 wt% of the combination of Na2O or K2O; or b) 8 to 23 wt% of the combination of CaO and MgO; and 4 to 24 wt% of the combination of Na2O and K2O (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 15.5 wt% CaO and 9.8 wt% MgO for a combined CaO+MgO value of 15.5+9.8=25.3 wt%. This example further comprises 2.2 wt% Na2O and 1.0 wt% K2O for a combined Na2O+K2O value of 2.2+1.0=3.2); the method comprising: introducing mineral batch materials in to a melter (see Christensen at Col. 1, lines 8-10, disclosing fibers are made by melting mineral solids), melting the mineral batch materials to provide a melt and fiberizing the melt to form the mineral wool fibers (see Christensen at Col. 1, lines 8-10, disclosing fiberising the melt), wherein the mineral batch materials introduced in to the melter comprise a first batch material comprising: 52 to 68 wt% SiO2, notably 52 to 62 wt% SiO2 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 43.1 wt% SiO2, which is close to the claimed range. However, Christensen teaches the rock fibers general contain silica in an amount from 30 to 70%. Examiner notes silica is synonymous with SiO2. Christensen discloses another example on Col. 9, Example 8, disclosing an example of a mineral wool comprising 53.6 wt% SiO2. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Example 1 to contain the SiO2 input of Example 8 with a reasonable expectation of successfully providing a mineral wool.), and 12 to 30 wt% Al2O3, notably 12 to 16 wt% Al2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 17.3 wt% Al2O3), and 0 to 25 wt% CaO, notably 16 to 25 wt% CaO (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 15.5 wt% CaO), and 0 to 12 wt% MgO, notably 0 to 5 wt% MgO (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 9.8 wt% MgO), and 0 to 10 wt% B2O3, notably 0 to 2 wt% B2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising no B2O3), and 0 to 2 wt% of the combination of Li2O+Na2O+K2O (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 2.2 wt% Na2O, 1.0 wt% K2O, and 0 Li2O for a combined Na2O+K2O+Li2O value of 2.2+1.0+0=3.2), and 0 to 1.5 wt% TiO2 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 1.5 wt% TiO2), and 0.05 to 1 wt% total iron expressed as Fe2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 7.8 wt% FeO, which examiner notes is a notation for total iron. However, Christensen also teaches the rock fibers generally contain at least 1% … FeO. Christensen discloses another example in Col. 9, Example 7, disclosing an example of a mineral wool comprising 1.2 wt% FeO. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass fiber of Example 1 to contain the FeO input value disclosed by Example 7 with a reasonable expectation of successfully providing a mineral wool.), and 0 to 1 wt% fluoride (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 0.35 wt% F2, which Examiner notes is synonymous with fluoride).
Regarding claim 2, Christensen discloses a method in accordance with claim 1 wherein the first batch material comprises: 52 to 62 wt% SiO2, notably 52 to 56 wt% SiO2 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 43.1 wt% SiO2, which is close to the claimed range. However, Christensen teaches the rock fibers general contain silica in an amount from 30 to 70%. Examiner notes silica is synonymous with SiO2. Christensen discloses another example on Col. 9, Example 8, disclosing an example of a mineral wool comprising 53.6 wt% SiO2. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Example 1 to contain the SiO2 input of Example 8 with a reasonable expectation of successfully providing a mineral wool.), and 12 to 16 wt% Al2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 17.3 wt% Al2O3, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).), and 16 to 25 wt% CaO (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 15.5 wt% CaO, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).), and 0 to 5 wt% MgO (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 9.8 wt% MgO. Christensen also discloses the MgO range of 2 to 15 wt% at Col. 3, lines 4-5. Christensen discloses another example of a rock wool comprising 7.7 wt% MgO at Col. 7, Example 2. Therefore, it would have been obvious to a person having ordinary skill in the art to modify Example 1 to contain the input wt% MgO disclosed by Example 2 with a reasonable expectation of successfully providing a rock wool, which is close to the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).), and 0 to 10 wt% B2O3, notably 0 to 2 wt% B2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising no B2O3), and 0 to 2 wt% of the combination of Li2O+Na2O+K2O, and (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 2.2 wt% Na2O, 1.0 wt% K2O, and 0 Li2O for a combined Na2O+K2O+Li2O value of 2.2+1.0+0=3.2, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).) 0 to 1.5 wt% TiO2 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 1.5 wt% TiO2), and 0.05 to 1 wt% total iron expressed as Fe2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 7.8 wt% FeO, which examiner notes is a notation for total iron. However, Christensen also teaches the rock fibers generally contain at least 1% … FeO. Christensen discloses another example in Col. 9, Example 7, disclosing an example of a mineral wool comprising 1.2 wt% FeO. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass fiber of Example 1 to contain the FeO input value disclosed by Example 7 with a reasonable expectation of successfully providing a mineral wool.), and 0 to 1 wt% fluoride (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 0.35 wt% F2, which Examiner notes is synonymous with fluoride).
Regarding claim 3, Christensen discloses a method in accordance with claim 1, wherein the first batch material comprises fibers, notably wherein the fibers comprise an organic coating, notably present in a quantity of at least 2 wt% with respect to the total weight of the first batch material (see Christensen at Col. 1, lines 26-30, disclosing it is desirable to utilize some recycled waste material as part of the charge for forming the rock melt from which the rock fibers are made. These waste materials include waste MMV fibers but also include numerous other wastes.). 
Regarding claim 4, Christensen discloses a method in accordance with claim 1, wherein the first batch material comprises less than 0.01 wt% B2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising no B2O3).
Regarding claim 6, Christensen discloses a method in accordance with claim 1, wherein the melter is selected from a submerged combustion melter, a cupola furnace, an electric arc furnace, and a circulating furnace (see Christensen at Col. 6, lines 2-3, disclosing the preferred type of shaft furnace is a cupola.).
Regarding claim 7, while Christensen does not explicitly disclose the first batch material comprises loose fibers, Christense does disclose it is desirable to utilise some recycled waste material as part of the charge for forming the rock melt from which the rock ribers are made. These waste materials include waste MMV fibers but also include numerous other wastes (see Christensen at Col. 1, lines 26-30). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date to try using input comprising loose fibers because it is obvious to recycle waste material and loose fibers are common waste material in the manufacture of mineral wool. 
Regarding claim 9, Christensen discloses a method in accordance with claim 1, wherein the first batch material comprises briquettes comprising fibers first batch material (see Christensen at Col. 6, lines 48-49, disclosing it is possible to use briquettes.).
Regarding claim 10, while Christensen does not explicitly disclose the first batch material comprises fibers derived from the manufacture of continuous fibers, Christensen discloses it is desirable to utilize some recycled waste material as part of the charge for forming the rock melt from which the rock fibers are made. These waste materials include waste MMV fibers but also include numerous other wastes (see Christensen at Col. 1, lines 26-30). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date to try using input comprising continuous fibers because it is obvious to recycle material and continuous fibers are common waste material in the manufacture of mineral wool. 
Regarding claim 11, Christensen discloses the mineral batch materials comprise a second batch material comprising fibers comprising: 30 to 55 wt% SiO2 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 43.1 wt% SiO2, which is close to the claimed range. However, Christensen teaches the rock fibers general contain silica in an amount from 30 to 70%. Examiner notes silica is synonymous with SiO2. Christensen discloses another example on Col. 9, Example 8, disclosing an example of a mineral wool comprising 53.6 wt% SiO2. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Example 1 to contain the SiO2 input of Example 8 with a reasonable expectation of successfully providing a mineral wool.), and 10 to 30 wt% Al2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 17.3 wt% Al2O3), and 20 to 35 wt% of the combination of CaO and MgO (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 15.5 wt% CaO and 9.8 wt% MgO for a combined CaO+MgO value of 15.5+9.8=25.3 wt%.), and 4 to 10 wt% total iron expressed as Fe2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 7.8 wt% FeO, which examiner notes is a notation for total iron)., and less than 8 wt% of the combination of Na2O and K2O (see Christensen at Col. 7, Example 1, disclosing an example comprises 2.2 wt% Na2O and 1.0 wt% K2O for a combined Na2O+K2O value of 2.2+1.0=3.2), and an alkali/alkaline-earth ratio which is < 1 (see Christensen at Col. 7, where the alkali earth metals are Na2O and K2O for a combined value of 3.2 wt% as disclosed above, and where the alkaline earth metals are CaO and MgO for a combined value of 25.3 wt% as disclosed above, providing a ratio of alkali to alkalin of 3.2/25.3 = 0.13). 
Regarding claim 12, Christensen discloses the mineral batch materials comprise further batch materials selected from: dolomite, calcined bauxite, steel slag, and combinations thereof (see Christensen at Col. 8, Example 4, disclosing an example of a mineral wool comprising calcined Chinese bauxite). 
Regarding claim 14, while Christensen does not explicitly disclose the batch materials comprise recycled portions of the mineral wool insulation product, notably selected from edge trim and scrap, Christensen discloses it is desirable to utilize some recycled waste material as part of the charge for forming the rock melt from which the rock fibers are made. These waste materials include waste MMV fibers but also include numerous other wastes (see Christensen at Col. 1, lines 26-30). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date to try using recycled portions of mineral wool insulation product, notably selected from edge trim and scrap, because it is obvious to recycle material and edge trip and scrap are common waste material in the manufacture of mineral wool. 
Regarding claim 15, Christensen discloses the use of a first batch material comprising: 52 to 68 wt% SiO2, notably 52 to 62 wt% SiO2 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 43.1 wt% SiO2, which is close to the claimed range. However, Christensen teaches the rock fibers general contain silica in an amount from 30 to 70%. Examiner notes silica is synonymous with SiO2. Christensen discloses another example on Col. 9, Example 8, disclosing an example of a mineral wool comprising 53.6 wt% SiO2. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Example 1 to contain the SiO2 input of Example 8 with a reasonable expectation of successfully providing a mineral wool.), and 12 to 30 wt% Al2O3, notably 12 to 16 wt% Al2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 17.3 wt% Al2O3), and 0 to 25 wt% CaO, notably 16 to 25 wt% CaO (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 15.5 wt% CaO), and 0 to 12 wt% MgO, notably 0 to 5 wt% MgO (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 9.8 wt% MgO), and 0 to 10 wt% B2O3, notably 0 to 2 wt% B2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising no B2O3), and 0 to 2 wt% of the combination of Li2O+Na2O+K2O (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 2.2 wt% Na2O, 1.0 wt% K2O, and 0 Li2O for a combined Na2O+K2O+Li2O value of 2.2+1.0+0=3.2, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).), and 0 to 1.5 wt% TiO2 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 1.5 wt% TiO2), and 0.05 to 1 wt% total iron expressed as Fe2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 7.8 wt% FeO, which examiner notes is a notation for total iron. However, Christensen also teaches the rock fibers generally contain at least 1% … FeO. Christensen discloses another example in Col. 9, Example 7, disclosing an example of a mineral wool comprising 1.2 wt% FeO. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the glass fiber of Example 1 to contain the FeO input value disclosed by Example 7 with a reasonable expectation of successfully providing a mineral wool.), and 0 to 1 wt% fluoride (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 0.35 wt% F2, which Examiner notes is synonymous with fluoride) to produce mineral wool fibers comprising 30 to 55 wt% SiO2 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 43.1 wt% SiO2.), and 10 to 30 wt% Al2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 17.3 wt% Al2O3), and 4 to 14 wt% total iron expressed as Fe2O3 (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 7.8 wt% FeO, which examiner notes is a notation for total iron), and either a) 20 to 35 wt% of the combinatino of CaO and MgO; and less than 8 wt% of the combination of Na2O or K2O; or b) 8 to 23 wt% of the combination of CaO and MgO; and 4 to 24 wt% of the combination of Na2O and K2O (see Christensen at Col. 7, Example 1, disclosing an example of a rock wool comprising 15.5 wt% CaO and 9.8 wt% MgO for a combined CaO+MgO value of 15.5+9.8=25.3 wt%. This example further comprises 2.2 wt% Na2O and 1.0 wt% K2O for a combined Na2O+K2O value of 2.2+1.0=3.2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731